DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakura et al. (WO 2017/154407 A1) for which Terakura et al. (US 2018/0068862 A1) is used as an English translation in view of Kong et al. (US 2015/0064914 A1).

Terakura discloses a plasma processing method and a plasma processing apparatus. The plasma processing method enables consistent processing by realizing a high selectivity and a high etching rate when etching a laminated film using a boron-containing amorphous carbon film, realizes high throughput including prior and post processes by simplifying a mask forming process, and has shape controllability of vertical processing (abstract). [0018] FIGS. 2(a) to 2(c) are views indicating an etching shape in one embodiment by a plasma processing method according to the present invention.
etching the antireflection film 204 and the silicon oxynitride film 203 by using, as a mask, the photoresist film 205 having an exposed circuit pattern. In this etching processing of the silicon oxynitride film 203, a mixed gas of CHF.sub.3 gas and SF.sub.6 gas is used. Further, at this time, a process for removing the photoresist film 205 and the antireflection film 204 may be performed. Subsequently, as indicated in FIG. 2(c), the B-doped ACL 202 is etched by using the silicon oxynitride film 203 as a mask.  [0039] In the present invention, to etch boron in the ACL film 202 by using the silicon oxynitride film 203 as a mask, in addition to oxygen which is a conventional ACL etchant, a mixed gas of a fluorine-containing gas, a halogen gas, a silicon tetrachloride gas (SiCl.sub.4) or a silicon tetrafluoride gas (SiF.sub.4) is used (a removing step of removing the amorphous carbon film using plasma generated by mixed gas of 02 gas and a fluorine-containing gas). [0049] Although the CHF.sub.3 gas is used as a fluorine-containing gas in this embodiment, other CH.sub.2F.sub.2 gas, CH.sub.3F gas, NF.sub.3 gas, CF.sub.4 gas, SF.sub.6 gas may be used. In addition to Cl.sub.2 gas, HBr gas or HI gas of Br-containing gas may be used.
 gas in the same embodiment, however, Terakura clearly suggest CH.sub.3F gas is equivalent to CHF.sub.3 gas when etching amorphous carbon containing boron. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.
Terakura discloses selectively plasma etching an amorphous carbon film containing boron stating [0037] Here, the wafer 102 to be etched includes the laminated film indicated in FIG. 2 (a). A pair layer 201 and a laminated film in which a silicon oxide film (SiO2) and a polysilicon film (Poly-Si) are alternately laminated. As a result Terakura at least suggests plasma processing method for selectively plasma etching an amorphous carbon film containing boron, to a silicon nitride film, a silicon oxide film or a tungsten film, the method comprising
providing the amorphous carbon film on a film; 
plasma etching the film using the amorphous carbon film as a mask.

 It is noted that Terakura is silent about plasma ashing the amorphous carbon film from the plasma- etched film using plasma generated by a mixed gas of 02 gas and CH3F gas.
Kong teaches a method for etching a boron dope hardmask layer. The method includes flowing a process gas comprising at least CH.sub.4 into a processing chamber. Forming a plasma in the process chamber from the process gas and etching the boron doped hardmask layer in the presence of the plasma. In other embodiments, the process gas utilized to etch the boron O.sub.2 (bstract). In paragraph [0049] A gas panel 360 is coupled by a gas line 367 to the chamber body 305 to supply process gases into the chamber volume 301. The gas panel 360 may include one or more process gas sources 361, 362, 363, 364 and may additionally include inert gases, non-reactive gases, and reactive gases, if desired. Examples of process gases that may be provided by the gas panel 360 include, but are not limited to, sulfur hexafluoride (SF.sub.6), carbon tetrafluoride (CF.sub.4), hydrogen bromide (HBr), methane (CH.sub.4), argon gas (Ar), chlorine (Cl.sub.2), nitrogen (N2), and oxygen gas ( O.sub.2). Additionally, process gasses may include chlorine, fluorine, oxygen and hydrogen containing gases such as BCl.sub.3, C.sub.4F.sub.8, C.sub.4F.sub.6, CHF.sub.3, CH.sub.2F.sub.2, CH.sub.3F, NF.sub.3, CO.sub.2, SO.sub.2, CO, and H.sub.2 among others. 
Kong discloses [0074] At block 450, the substrate may be ashed in-situ or ex-situ to remove any remaining masking layers. Additionally, the substrate may have a post etch treatment to passivate the substrate and prepare the substrate for further processing.
It is noted that Kong is silent about the ashing gases.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Terakura by ashing the amorphous carbon containing boron mask of Terakura in-situ to remove any remaining masking layers as suggested by Kong.
One of ordinary skill would have been motivated to modify the method of Terakura by ashing the amorphous carbon containing boron mask of Terakura in-situ in order to remove any remaining masking layers as suggested by Kong.

One of ordinary skill in the art would have been motivated to modify the method of Terakura by using the same gases for the ashing as the gases, comprising O.sub.2 and CH.sub.3F, for etching the amorphous carbon containing boron mask of Terakura in order to avoid the extra cost and development time associated with developing a new plasma recipe when a satisfactory one is already known to be effective for the same purpose on the same substrate.


Regarding claims 2-3, Terakura discloses [0040] At this time, a ratio of the halogen gas with respect to the entire gas is appropriately set according to the content of boron (for example, 5 to 70%) contained in the B-doped ACL 202 and a set temperature of the temperature control unit 107. In the embodiment, in the case where the B-doped ACL film having a boron concentration of 55% is etched, a temperature of the temperature control unit 107 is set to 50.degree. C., and a mixed gas of O.sub.2 gas, CHF.sub.3 gas, Cl.sub.2 gas, and SiCl.sub.4 gas is used. In this case, a trend of each gas type is as follows. [0048] As described 
The range of 100.degree. C. or less overlaps applicant’s claimed range of 80°C to 120°C.
Terakura Terakura further discloses [0005] PTL 2 discloses a method for performing etching by increasing volatility of a reaction product of boron by setting the temperature of a wafer stage to 100.degree. C. or higher.
 In absence of unexpected results, overlapping ranges are held obvious.
[0054] Further, to perform the dry etching method according to the present invention, an etching apparatus which has the above-described gas type, can apply a bias of about 3000 W, and enables consistent etching at a high pressure of 4 Pa or more. In the embodiment, the VHF etching apparatus having a parallel plate structure indicated in FIG. 1 is used. However, in a plasma etching apparatus using other plasma sources such as capasitively coupled plasma (CCP), inductively coupled plasma (ICP), and micro wave electron cyclotron resonance (.mu. wave ECR), by adjusting such as a pressure, a gas flow rate, a gas ratio, a bias power, a frequency, and a stage temperature, it is possible to obtain the same effect as in this embodiment. [0041] First, when the ratio of CHF.sub.3 with respect to a flow rate of the entire gas is high, fluorine radicals is excessively supplied, and reaction with carbon as well as boron is promoted. Further, as indicated in FIG. 3(a), a side etch 301 and a bowing 302 occur on the B-doped ACL film 202. In addition, if the ratio of CHF.sub.3 is low, the etching does not proceed, and an etch stop 303 is formed as indicated in FIG. 3(b). By appropriately controlling a gas ratio with CHF.sub.3 by adding Cl.sub.2, both of side-etch suppression and a high etching rate can be achieved at the same time. [0044] By setting the Cl.sub.2 gas ratio with respect to the 
In other words Terakura clearly discloses gas pressure, gas flow rates are known result effective variables effective in controlling removal rates and isotropy/anisotropy. As a result it would have been obvious to a person having ordinary skill in the art at the time the invention was made to select any pressure or gas flow for the gas components, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim Rejections - 35 USC § 103
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakura et al. (WO 2017/154407 A1) for which Terakura et al. (US 2018/0068862 A1) is used as an English translation as applied to claims 1-3 above, in view of Kong et al. (US 2015/0064914 A1), and further in view of Miura et al. (US 2014/0288726 A1).

It is noted that Terakura is silent about a temperature stabilization step.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Terakura by stabilizing the stage temperature of Terakura before a wafer entry process is started because Miura teaches it is conventional to do so, since the gases are supplied after entry, the stabilization includes the supplying gas step as well.
One of ordinary skill would have been motivated to modify the method of Terakura by stabilizing the stage temperature of Terakura before a wafer entry process is started in order to insure that the wafer temperature is stable during plasma processing.

Claim Rejections - 35 USC § 103
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terakura et al. (WO 2017/154407 A1) for which Terakura et al. (US 2018/0068862 A1) is used as an English translation as applied to claims 1-3 above, in view of Kong et al. (US 2015/0064914 A1), and further in view of Geissbuhler et al. (US 20110136346 A1).
It is noted that Terakura is silent about endpoint detection.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Terakura by using endpoint detection optical emission of CO and OH or their ratio because Geissbuhler teaches it is conventional to do so.
One of ordinary skill in the art would have been motivated to modify the method of Terakura by using endpoint detection optical emission of CO and OH of any wavelength including 451 nm and 309 nm respectively or their ratio in order to reliably stop the etching process when the amorphous carbon layer has been removed as etching endpoint detection is well known in the art according to Geissbuhler.

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive because plasma ashing and plasma etching are very similar process they both use a plasma and gases to remove the target material, and the applicant did not claim any specific process parameter or equipment that would distinguish ashing from etching.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713